Citation Nr: 1201495	
Decision Date: 01/13/12    Archive Date: 01/20/12

DOCKET NO.  09-15 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan


THE ISSUE

Entitlement to a disability rating in excess of 20 percent for diabetes mellitus.


REPRESENTATION

Appellant represented by:	James G. Fausone, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to July 1970.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision, by the Department of Veterans Affairs (VA) Regional Office (RO), in Detroit, Michigan, which, among other things, denied the Veteran's claim for a rating in excess of 20 percent for diabetes mellitus.  

On November 18, 2009, the Veteran appeared at the Detroit RO and testified at a videoconference hearing before the undersigned Veterans Law Judge, sitting in Washington, D.C.  A transcript of the hearing is of record.  

In a September 2010 decision, the Board denied the Veteran's claim of entitlement to a rating in excess of 20 percent for diabetes mellitus.  The Veteran then filed an appeal to the United States Court of Appeals for Veterans Claims (Court).  A Joint Motion for Remand was submitted in May 2011, and the Court thereafter issued an order granting the motion and the matter was remanded to the Board for readjudication consistent with the motion.  


REMAND

In its September 2010 decision, the Board determined that the Veteran was not required to restrict his activities due to the service-connected diabetes mellitus.  In making that determination, the Board relied on results from a December 2007 VA examination.  

In the May 2011 Joint Motion, the parties agreed that the Board had provided inadequate reasons and bases for its decision to deny the claim for a rating in excess of 20 percent for diabetes mellitus.  The parties stated that the Board had provided an inadequate explanation for its finding that the Veteran was not required to restrict his activities due to diabetes.  Significantly, while the December 2007 VA examiner noted that the Veteran was not required to restrict his activities due to diabetes mellitus, the Veteran had submitted statements wherein he reported that he has been told to restrict his activities.  

The term "regulation of activities," as defined by Diagnostic Code 7913, requires that a claimant have a medical need to avoid not only strenuous occupational activity, but strenuous recreational activity as well.  See Camacho v. Nicholson, 21 Vet. App. 360, 363-34 (2007).  Subsequently, at his videoconference hearing in November 2009, the Veteran testified that, while he attempts to get some exercise, he does it carefully and in moderation and takes short walks; he stated that "he wouldn't walk a mile or a mile and a half."  

In cases such as this, "[w]ithout a medical opinion that clearly addresses the relevant facts and medical science, the Board is left to rely on its own lay opinion, which it is forbidden from doing."  Stefl v. Nicholson, 21 Vet. App. 120, 124-25(2007).  In Savage v. Shinseki, 24 Vet. App. 259(2011), the Court held that, in some circumstances, VA has a duty to return for clarification unclear or insufficient examination reports, even when they do not originate from VA medical personnel.  In particular, such clarification should be obtained where the missing evidence bears greatly on the probative value of the examination report.  Here, clarification is needed concerning whether the Veteran has a medical need to avoid not only strenuous occupational activity, but also strenuous recreational activity due to diabetes.  

The parties to the May 2011 Joint Motion also agreed that VA had failed to obtain records that are relevant to the Veteran's claim.  Specifically, the parties agreed that there are outstanding VA treatment records.  It was noted that, during the November 2009 Board hearing, the Veteran testified that he was being treated for diabetes at the Saginaw VA Medical Center every three months; however, the most recent medical records from the Saginaw VAMC that were before the Board were dated in September 2008.  

In this regard, the Board notes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered to be constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67(1998); Bell v. Derwinski, 2 Vet. App. 611, 613(1992).  

To comply with the order of the Court, the case is hereby REMANDED to the agency of original jurisdiction (AOJ) for the following actions:  

1.  The AOJ should contact the Veteran and request that he identify all VA and non-VA health care providers who have treated him for his diabetes mellitus since December 2007.  He should also be asked to specifically identify each care provider who has told him to restrict his activities on account of his diabetes.  He should be given opportunity to provide statements from any care provider who has told him that his diabetes requires that he avoid strenuous occupational and recreational activity.  

2.  The AOJ should obtain all records from each source identified by the Veteran.  Records of the Veteran's treatment at the Saginaw VA Medical Center since September 2008 should also be obtained.  The aid of the Veteran in securing these records, to include providing necessary authorizations, should be enlisted, as needed.  If any requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file, and the Veteran should be informed in writing.  He should be given opportunity to secure any additional records.  

3.  The AOJ should schedule the Veteran for a VA examination in order to determine the current severity of his diabetes mellitus.  The claims file should be made available for review in conjunction with the examination.  All necessary tests should be accomplished.  Following a review of the claims folder and examination of the Veteran, the examiner should describe:  (a) whether a restricted diet is required as part of the management of the Veteran's diabetes; (b) the incidence and frequency, if any, of episodes of ketoacidosis or hypoglycemic reactions (i.e., daily, weekly, monthly); (c) the type and frequency of treatment required for the Veteran's diabetes (i.e., outpatient treatment and/or hospitalization, and the frequency thereof); (d) whether insulin injections are required, and if so, their frequency and dosages; (e) whether oral hypoglycemic agents are required, and if so, at what dosages; (f) what is the degree of control achieved in response to medication (i.e., is the diabetes well-controlled, poorly-controlled, uncontrolled); and (g) whether the Veteran's diabetes alone requires that he avoid strenuous occupational and recreational activities; (the Veteran also experiences heart disease; only the effect of his diabetes should be considered when addressing this point).  An explanation of the reasons for the examiner's conclusions should be provided.  The medical reasons for accepting or rejecting the Veteran's assertions that his activities must be regulated should be set forth in detail.  

4.  The AOJ should ensure that all requested actions have been accomplished in compliance with this remand.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).  

5.  Thereafter, the AOJ should readjudicate the rating issue on appeal.  If the determination remains adverse to the Veteran, both he and his representative should be issued a supplemental statement of the case (SSOC).  (Any development remaining to be completed in accordance with the Board's 2010 remand on other issues should also be completed.)  The Veteran and his representative should be provided an opportunity to respond before the case is returned to the Board.  

After the above actions have been accomplished, the case should be returned to the Board for further appellate consideration, if otherwise in order.  No action is required of the Veteran until he receives further notice.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

